Leonard, Judge,
delivered, the opinion of the court.
The substantial question here is, whether the facts recited in the instruction the court gave, constitute, in point of law, a title to so much of the land sued for as had been in the actual possession of Langham and those claiming under him, since he first took possession in 1818. The court directed the jury that, if the recited facts existed, “ they should presume a good and valid title in the defendant,” and we understand this to mean that, from these facts, the law raised a conclusive presumption of title, dispensing with any further corroborating circumstances, and forbidding all opposing proof — u presumptio juris et de jure” — and not a mere disputable presumption of law, which, although deduced by the law itself, and declared to be prima facie evidence of the fact, might be met and repelled by contrary proof. This conclusive presumption, it is said, is not a rule of inference from testimony, but a rule of protection adopted by the law as expedient and for the general good, attaching itself to the circumstances, when proved, and not deduced from them.
In reference to the natural presumptions to be drawn by a jury accordingly as their consciences may be satisfied of the fact, we remark that juries are frequently advised to presume conveyances, although at the same time left free to act according to their own convictions of the' truth (1 Grreenl. Ev. secs. 46-48)'; and it might, perhaps, be insisted here, that this is the extent to which the present instruction goes, amounting only to advice; but it has been otherwise argued before us, and we suppose was not so understood in the court where it was given.
The title admitted to have been originally (in 1782) in the ancestor of the plaintiffs, must be considered as still in her and her descendants, unless it has been divested in some lawful way. The court, when the cause was tried, declared that the facts stated in the instruction had that effect, and this must proceed either upon the ground of an estoppel or of a legal presumption, conclusive against the other pai;ty of some lawful *103transfer of the title on his part, by which he is concluded, no matter how the fact may, in truth, have been.
In reference to the estoppel, we shall only remark that we do not think the omission of these parties, since 1811, to claim the lot, estops them from now exercising their original rights, even admitting that a conveyance was then made and put upon the record by the mother and former guardian transferring the lot to another, upon the alleged ground stated in the deed of a previous official sale, made in 1782 ; and that, in 1818, those claiming under this conveyance took possession of the lot and have since made costly improvements upon it, the plaintiffs and their ancestors residing all the time in the neighborhood. What effect all these circumstances ought to have with a jury in raising a presumption that the former owners have in some lawful way parted with their title, is another question; but no court, we think, has ever yet ventured to declare that what is here relied upon would amount to an estoppel, and we are not bold enough to do so.
We remark that the advice given to juries, to presume conveyances between private individuals in England, as stated by Tindall, Chief Justice, in Doe v. Cooke, 6 Bing. 179, is confined to cases “ where a title has been shown by the party who calls for the presumption, good in substance, but wanting in some collateral matter necessary to make it complete in point of form.” The advice, to presume conveyances from trustees to the lawful owners, reconveyances of satisfied mortgages and conveyances from old to new trustees, are instances of the application of the rule in England. The American cases, however, have, no doubt, gone beyond this, and advised juries to presume conveyances in cases where, from long acquiescence on the part of the original owners in the adverse enjoyment of the property by others, connected with other corroborating circumstances, it is fair to presume, in point of fact, that their possession had a legal commencement. (Sumner v. Child, 2 Conn. 628; Clark v. Fanee, 4 Pick. 245; Farrar v. Merrill, 1 Greenl. (Maine) 17; White v. Loring, 24 Pick. 322.)
*104These, however, are generally mere natural presumptions — ■ inferences of fact, that a legal conveyance has been made, to be drawn by the jury, without the production of the instrument or any direct proof of its existence, from the facts and circumstances that the law allows to be given in evidence for that purpose, and which, if satisfactory to their consciences, is a sufficient warrant in law for their finding accordingly. And in all such cases, it is obviously first a question for the court whether the circumstances offered in evidence are sufficient, in point of law, to submit the question as a matter of fact to the jury, and afterwards for the jury to determine whether they are sufficient to satisfy them of the fact to be inferred. We remark also, that the circumstances may be' such that the law will deduce from them a presumption of right in the possessor, either conclusive or only prima facie, to prevail until overcome by contrary proof.
The present instruction, going the length of declaring that, if the facts there specified are true, the jury ought, from these facts alone, without reference to any thing else, to find a valid title in the defendants, we all think is erroneous, and that, for this reason, the judgment must be reversed.
We have already stated that.these facts do not conclude the plaintiffs, by way of estoppel, from exercising their original rights, nor furnish a conclusive presumption of the transfer of their rights in some way or other to the defendants. The title here relied upon by the defendants, originated, it is said, in 1782, in an official sale of the property of the father’s succession ; but it is remarked that no actual possession appears to have been taken under the purchase until at least as late as 1818 ; and it may also be assumed, for the present purpose, that this possession did not confer a title by the statute of limitations, on account of the disabilities of the original owners. Mere possession, unaccompanied by other circumstances, can not afford a conclusive presumption of title, unless, continued for the length of time and under the circumstances prescribed by the statute of limitations, (when it has that effect *105by mere force o£ the statute, as a conclusive presumption, declared by the legislature,) although, when connected with other circumstances, it may justify a jury in presuming a conveyance, or the court in deducing a legal presumption of the transfer of the right, according to the character and weight of these circumstances. In the present case the material fact, beside “ the long continued possession, ” is the alleged sale made or completed by the guardian of the ancestor about 1782, and the payment at that time of the purchase money, evidenced by the receipt recited in the deed of 1811; and if this fact were established, it might then be proper to advise a jury to presume a conveyance of the title, from any proper party, pursuant to and in confirmation of the sale, even against married women; or the court, it may be, would he warranted in deducing a legal presumption of some transaction, sufficient to pass the formal title. Here, however, the fact of sale is not one of the facts from which the presumption of title is drawn ; that matter is not submitted by the instruction to the jury. We are, however, not to be understood as saying that the fact of sale could not he inferred by a jury, from the circumstances in the case, or, indeed, that it ought not to have been presumed, if, as is insisted, the receipt was executed at the time of the transaction ; but all we now declare is, that the facts stated in the instruction do not afford a conclusive presumption of title ; so that it was the duty of the' jury, if they found these facts to exist, so to pronounce.
The judgment is reversed, and the cause remanded,
all the judges concurring.